09/22/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0116


                                      DA 21-0116
                                   _________________

PF2 LEASING, LLC,

             Intervenor and Appellant,

      vs.                                                          ORDER

JIM GALIPEAU,

             Receiver and Appellee.
                                 _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable John W. Larson, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                               September 22 2021